     Case 2:20-cv-00954-JAD-BNW Document 15
                                         14 Filed 07/29/20
                                                  07/23/20 Page 1 of 3




 1   BRIAN K. TERRY, ESQ.
 2   Nevada Bar No. 3171
     THORNDAL ARMSTRONG DELK
 3    BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 4   Las Vegas, NV 89101-5315
      Mail To:
 5
      P.O. Box 2070
 6     Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
 7   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
 8   Attorney for Defendant,
 9   British Airways PLC

10   HARRISON D. SQUIRES, ESQ.
     Southern District of New York No. HS0426
11   CONDON & FORSYTH, LLP
     7 Times Square
12
     New York, New York 10036
13   Tel.: (212) 490-9100
     Fax: (212) 370-4453
14   Admitted Pro Hac Vice
     Attorney for Defendant,
15   British Airways PLC
16
17                             UNITED STATES DISTRICT COURT

18                                    DISTRICT OF NEVADA
19
     MICHELLE A. JAQUES, individually;                 CASE NO. 2:20-cv-00954-JAD-BNW
20
                         Plaintiff,
21
     vs.
22
     BRITISH AIRWAYS PLC, a Foreign Business
23
     Corporation, DOES I - X and ROE
24   CORPORATIONS I -X, inclusive,

25                        Defendants.
26
27          COMES NOW, plaintiff Michelle A. Jaques, by and through her counsel of record, Kevin

28   M. Hanratty, Esq. of Hanratty Law Group and defendant British Airways PLC, by and through
                                                 -1-
     Case 2:20-cv-00954-JAD-BNW Document 15
                                         14 Filed 07/29/20
                                                  07/23/20 Page 2 of 3



     its counsel of record, Brian K. Terry, Esq. of Thorndal Armstrong Delk Balkenbush & Eisinger
 1
 2   and Harrison D. Squires, Esq. of Condon & Forsyth LLP, and the parties desiring to avoid

 3   expensive litigation, wish to entertain potential resolution of the case at this early stage, hereby

 4   agree and stipulate as follows:
 5
            1. The parties hereby stipulate and agree to a settlement conference with Magistrate
 6
                Judge Brenda Weksler on September 9, 2020.
 7
            2. The parties hereby stipulate and agree to a telephonic conference call with Magistrate
 8
 9              Judge Brenda Weksler at 3:00 p.m. on September 8, 2020, to discuss particulars and

10              protocols of the settlement conference.

11    DATED this 23rd day of July, 2020.                 DATED this 23rd day of July, 2020.
12
      HANRATTY LAW GROUP                                 THORNDAL, ARMSTRONG, DELK,
13                                                       BALKENBUSH & EISINGER

14    /s/ Kevin M. Hanratty                              /s/ Brian K. Terry
      _______________________________                    _______________________________
15    Kevin M. Hanratty, Esq.                            Brian K Terry, Esq.
16    Nevada Bar No. 7734                                Nevada Bar No. 3171
      1815 Village Center Cir., Suite 140                1100 East Bridger Ave.
17    Las Vegas, Nevada 89134                            Las Vegas, Nevada 89101
      Tel: (702) 821-1379                                Tel: (702) 366-0622
18    E_mail: Kevinh@hanrattylawgroup.com                Fax: (702) 366-0327
      Attorney for Plaintiff                             E-Mail: bterry@thorndal.com
19
      Michelle A. Jaques
20                                                       And

21                                                       CONDON & FORSYTH LLP
22                                                       /s/ Harrison D. Squires_________
                                                         Harrison D. Squires, Esq.
23
                                                         Southern District of New York No. HS0426
24                                                       7 Times Square
                                                         New York, New York 10036
25                                                       Tel.: (212) 490-9100
                                                         Fax: (212) 370-4453
26                                                       Admitted Pro Hac Vice
27
                                                         Attorneys for Defendant,
28                                                       British Airways PLC
                                                      -2-
     Case 2:20-cv-00954-JAD-BNW Document 15
                                         14 Filed 07/29/20
                                                  07/23/20 Page 3 of 3



                                                         Jaques v. Bristish Airways PLC
 1                                                             2:20-cv-00954-JAD-BNW
 2                                                 Stipulation for Settlement Conference

 3
     Respectfully Submitted by:
 4
     THORNDAL, ARMSTRONG, DELK,
 5
     BALKENBUSH & EISINGER
 6
     /s/ Brian K. Terry
 7   Brian K. Terry, Esq.
     Nevada Bar No. 3171
 8   1100 East Bridger Avenue
 9   Las Vegas, NV 89101-5315
     Tel.: (702) 366-0622
10   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
11
     Attorney for Defendant,
12
     British Airways PLC
13
14
15
                                          IT IS SO ORDERED
16
                                          DATED: 5:25 pm, July 28, 2020
17
18
19                                        _________________________________
                                          BRENDA WEKSLER
20
                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                          -3-
